             Case 3:20-cv-01816   Document 9     Filed 10/21/20   Page 1 of 4




Jeffrey M. Edelson, OSB # 880407
JeffEdelson@MarkowitzHerbold.com
Nathan D. Burcham, OSB #182509
NathanBurcham@MarkowitzHerbold.com
MARKOWITZ HERBOLD PC
1455 SW Broadway, Suite 1900
Portland, OR 97201
Tel: (503) 295-3085
Fax: (503) 323-9105
Kelly K. Simon, OSB # 154213
ksimon@aclu-or.org
AMERICAN CIVIL LIBERTIES UNION
  FOUNDATION OF OREGON
PO Box 40585
Portland, OR 97240
Tel: (503) 227-6928
Nicholas S. Cady, OSB # 113463
nick@cascwild.org
CASCADIA WILDLANDS
PO Box 10455
Eugene, OR 97440
Tel: (541) 434-1463
Fax: (541) 434-6494
Elisabeth Holmes, OSB # 120254
eli@willametteriverkeeper.org
WILLAMETTE RIVERKEEPER
PO Box 293
Eugene, OR 97440
Tel: (541) 870-7722
      Attorneys for Plaintiffs
                       IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF OREGON
                                  PORTLAND DIVISION
NORTHWEST CENTER FOR                                              No. 3:20-cv-01816
ALTERNATIVES TO PESTICIDES,
WILLAMETTE RIVERKEEPER,                          STANDING DECLARATION OF
CASCADIA WILDLANDS, NEIGHBORS                          DOMINICA NAVARRO,
FOR CLEAN AIR, AND 350PDX,                         NORTHWEST CENTER FOR
                                   Plaintiffs,           ALTERNATIVES TO
       vs.                                           PESTICIDES STAFF AND
                                                                  MEMBER
U.S. DEPARTMENT OF HOMELAND
SECURITY; CHAD WOLF, in his capacity

Page 1 - STANDING DECLARATION OFDOMINICA NAVARRO, NORTHWEST
        CENTER FOR ALTERNATIVES TO PESTICIDES STAFF AND MEMBER
               Case 3:20-cv-01816       Document 9       Filed 10/21/20      Page 2 of 4




 as Acting Secretary, U.S. Department of
 Homeland Security,
                                  Defendants.

I, DOMINICA NAVARRO, declare as follows:
        1.       My name is Dominica Navarro. I am over 18 years of age. I make this declaration
based on my own personal knowledge, and if called as a witness, I could and would competently
testify to the facts herein under oath. As to matters which may reflect a matter of opinion,
they reflect my personal opinion and judgment based on my personal experience.
        2.       I have been a supporter of Northwest Center for Alternatives to Pesticides
(NCAP) since 2016 and became a staff member in 2019. My position with NCAP is Healthy
People and Communities Program Coordinator and I reside in Warm Springs, Oregon.
        3.       NCAP advocates for the protection of community and environmental health and
provides information about the impacts of chemicals on our health and that of our communities.
        4.       I visit Portland frequently for both personal and professional reasons, and engage
in organizing activities that specifically work to reduce toxic harms and increase community
health in Portland and the greater Northwest region.
        5.       I have participated in protests, rallies, and other forms of political protest in many
cities in the United States but never have I witnessed such excessive use of tear gas in such
quantities, night after night, as I have seen happening in Portland.
        6.       On September 5, 2020, following George Floyd's murder, I participated in the
100th day of protests supporting Black Lives Matter. I attended as a support medic and general
attendee. Upon arrival, the gathering was immediately deemed a riot and the use of tear gas
began. Tear gas was deployed on protestors despite the peaceful movement and collective calls
for justice.
        7.       I was at the demonstration for several hours wearing an N95 mask and eye
protection, all the while, surrounded by the smoke of tear gas which affected my sight and
breathing despite the PPE I wore. After returning home from the demonstration, I immediately
started my menstrual cycle, though I was not due to begin. My period began heavy, which is
Page 2 - STANDING DECLARATION OFDOMINICA NAVARRO, NORTHWEST
        CENTER FOR ALTERNATIVES TO PESTICIDES STAFF AND MEMBER
             Case 3:20-cv-01816        Document 9       Filed 10/21/20      Page 3 of 4




abnormal, was unexpected and lasted several days.
       8.      Earlier this summer, I was contacted by a concerned citizen of Portland who
notified me that their friend had been taken to the hospital for respiratory complications for
simply residing in the downtown city area. This person did not attend any of the nightly protests.
       9.      The concerned citizen wanted to know what information I had, as an NCAP
employee, for her friend about the chemicals being used and what they should do about their and
their community’s concerns about the abundant use of unknown chemicals around their homes.
       10.     As the demonstrations continued, I became increasingly concerned about the
extensive use of tear gas on protestors and people I know. Through personal networks, I learned
about the canisters that were being collected and documented. I also learned of the increased
force and use of Adamsite when federal police were in attendance.
       11.     A personal contact and NCAP member expressed concern to me directly about the
health impacts they have experienced after participation in Portland protests. However, they are
afraid of coming forward as a declarant in this matter due to fear of government retaliation
and being targeted in their personal and professional life. It is thus imperative that NCAP
be able to act on behalf of its members and protect their interests.
       12.     I believe that the lack of information and analysis by the federal government
about the repeated use of tear gas and other aerosols created conditions in which numerous
adverse and unknown health impacts, including to my own health, were able to occur.
       13.     If the federal government completes a NEPA analysis of the use of tear gas and
other crowd control weapons on human health and the environment, I believe the federal
government could make better, more informed choices about their use of such weapons.
With a completed NEPA analysis, I believe the federal government would not deploy these
gases, or at least, not in such quantities at current and future protests in Portland and
beyond.




Page 3 - STANDING DECLARATION OFDOMINICA NAVARRO, NORTHWEST
        CENTER FOR ALTERNATIVES TO PESTICIDES STAFF AND MEMBER
               Case 3:20-cv-01816      Document 9       Filed 10/21/20    Page 4 of 4




       14.       I have definite plans to continue engaging with the protestors’ demands for social
justice in Portland.
       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true
and correct.
       Executed this 12th day of October, 2020.




                                                      Dominica Navarro




Page 4 - STANDING DECLARATION OFDOMINICA NAVARRO, NORTHWEST
        CENTER FOR ALTERNATIVES TO PESTICIDES STAFF AND MEMBER
